UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 96-4433

PAMELA LAVERN WILLIAMS,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Greenville.
William B. Traxler, Jr., District Judge.
(CR-95-1011)

Submitted: October 17, 1996

Decided: October 29, 1996

Before MURNAGHAN and WILLIAMS, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Michele S. Nelson, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. J. Rene Josey, United States Attorney,
Harold W. Gowdy, III, Assistant United States Attorney, Greenville,
South Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Pamela Williams appeals her conviction for possessing with the
intent to distribute cocaine base, 21 U.S.C. § 841(a)(1) (1994). She
argues that the district court erred by denying her motion to suppress
evidence seized from her residence pursuant to a search warrant. Wil-
liams contends that the warrant was not supported by probable cause
and that the "good faith exception" under United States v. Leon, 468
U.S. 897, 920-22 (1984), does not apply. We affirm.

On October 20, 1995, Officer Joyce Huff of the Spartanburg City
Police Department accompanied an informant to Williams' residence
to monitor a controlled purchase of crack cocaine from Williams. The
informant had earlier approached the police with information con-
cerning Williams' drug selling activities, in the hopes of having cer-
tain outstanding traffic charges reduced. Officer Huff gave the
informant $20, searched him and found no drugs on his person,
watched him enter Williams' residence, and monitored the drug trans-
action by radio, made possible because the informant was wearing a
transmitter. Officer Huff watched the informant leave Williams' resi-
dence and come directly back to the officer's car. The informant
handed Officer Huff a rock of crack cocaine which he said he pur-
chased from Williams. Officer Huff searched the informant and found
no other drugs.

In her affidavit submitted to a state magistrate, Officer Huff stated
that a confidential informant had made a controlled drug purchase,
that she (Huff) had witnessed the informant go into the residence and
listened to him make a twenty-dollar purchase of crack cocaine by
electronic surveillance. Huff further stated that she had received infor-
mation in the past that crack cocaine had been sold at the residence.
Officers executing the warrant at Williams' residence found 6.24
grams of cocaine in Williams' young granddaughter's pants pocket.

                    2
A jury convicted Williams and she was sentenced to ninety months
in prison.

Williams claims that the search warrant was not supported by prob-
able cause and that, therefore, the district court should have sup-
pressed the drugs seized from her residence. Specifically, Williams
contends that the warrant should not have been issued because Huff
did not state in her affidavit that she had never used the informant
before, nor did she disclose information regarding the informant's
criminal history or the fact that he was arrested later in the same day
and found in possession of a small amount of crack cocaine. The
informant testified during Williams' trial that he was unaware of the
cocaine found on him and that it apparently had broken off of what
he had purchased from Williams earlier in the day.

A district court's determination of probable cause to issue a search
warrant is reviewed de novo. United States v. Miller, 925 F.2d 695,
698 (4th Cir.), cert. denied, 502 U.S. 833 (1991). However, "great
deference" is accorded the magistrate's assessment of the facts pres-
ented to him and this court asks only whether the magistrate had a
substantial basis for concluding that probable cause existed. United
States v. Blackwood, 913 F.2d 139, 142 (4th Cir. 1990) (quoting
Spinelli v. United States, 393 U.S. 410 (1969)). Whether probable
cause existed to support a warrant is determined by a "totality-of-the-
circumstances" test. Illinois v. Gates, 462 U.S. 213 (1983). It is well
established that information received from an informant which, in and
of itself, does not establish probable cause may be sufficiently corrob-
orated by independent police work to support the issuance of a search
warrant. See, e.g., United States v. Miller, 925 F.2d at 698 ("An infor-
mant's tip is rarely adequate on its own to support a finding of proba-
ble cause."); United States v. Blackwood, 913 F.2d at 142 (upholding
issuance of warrant where "[t]he information presented to the magis-
trate detailed the fruits of [police officer's] effort to corroborate the
initially vague information he received").

We find that the controlled purchase from Williams sufficiently
corroborated the "initially vague" information received from the
informant and that, therefore, the warrant was properly issued. The
omissions cited by Williams (concerning the informant's reliability)
were immaterial to a finding of probable cause. See Blackwood, 913

                     3
F.2d at 142-43 ("Rather, those contentions, considered individually
and in the aggregate, invite us to engage in just the kind of hypertech-
nical scrutiny of immaterial omissions in the affidavit that the
Supreme Court has expressly condemned.").

Because we find that the search warrant here was properly sup-
ported by probable cause, we need not address the"good faith" excep-
tion under Leon. Accordingly, we affirm. We dispense with oral
argument because the facts and legal contentions are adequately pres-
ented in the materials before the court and argument would not aid the
decisional process.

AFFIRMED

                    4